Title: Thomas Thompson to the American Commissioners, 25 December 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
L’Orient Decemr. 25th. 1777.
Besides the general Letter which I wrote you respecting our Business with Gourlard, Berard & D. Montplesire, I cannot in Justice to Mr. Berard to whose particular management all the Business which concerned the Raleigh was left omit giving this particular Letter. He has transacted every matter to my entire satisfaction like a man of Honour, a Man of Business, and an able Merchant setting aside Dispatch which was not in his Power to Command owing to the Customs of the Port. From his proceeding with us I have no reason but to recommend future Business to his House, Should you have occasion to transact any at L’Orient, which Port I must recommend as a safe Harbour and Easy of Access, and were it to be much frequented by Americans, Business would become more Easy and Expeditious. The Business of the Alfred was left entirely with Mr. Goulard and D. Montplasier of whose management Capt. Hinman can give you the best Account. I am with due Respect. Your most Humble Servant
Thos: Thompson
To The Honb Commissioners
 
Addressed: To / The Honb. / Doct. Benja. Franklin, Silas Deane / & Arthur Lee Esquires / Commissioners &c. / At / Paris
Notation: L’Orient Decr 25th 1777 Lettr from Capt. T Thompson
